Carleton Harris, Chief Justice, dissenting. I recognize that this is a very close case, but since compensation cases are liberally construed in favor of a claimant, I feel that the award should be affirmed. One of the strongest facts in John» son’s favor is that the manager of the liquor store had directed that employees park at a particular lot directly across the street from the store (apparently owned by the appellant) and claimant and other employees had complied with this directive and parked their cars in this location as directed by Mr. Foster, the store manager. In Davis v. Chemical Construction Co., 232 Ark. 50, 334 S.W. 2d 697, a set of facts reflected that an employee had gotten into a vehicle in order to leave the employer’s premises, but did not reach the outer gate which joined a street, before being injured. Though the point at issue was not the same as presently before us, I think language used by the court in that case is pertinent to the instant litigation, as follows: By this qualification of the coming and going rule it is recognized that an employee is entitled to a reasonable time to leave his employer’s premises and that an injury suffered within that interval may arise out of and in the course of the employment. The principle has often been applied in cases involving a parking lot maintained by the employer; [my emphasis] the cases are collected in Schneider on Workmen’s Compensation (Permanent Ed.), § 1719. Likewise, in Beckerman v. Owosso Manufacturing Co., 233 Ark. 973, 350 S.W. 2d 321, this court stated: The touchstone is * * * was he performing any duty in connection with his employment, or was he at the point of the accident at his employer’s direction, or using facilities supplied by the employer. [My emphasis.] Let it be remembered that Johnson was employed as a night clerk in a liquor store operation in the City of North Little Rock, waiting on nighttime customers and caring for the cash receipts of the store, performing stocking duties, and closing the door at quitting time. The store was closed at midnight, and Johnson was walking to his car which was parked in the area as directed by the store manager. In fact, he was shot down on the parking lot near his car. 1 Larson, The Law of Workmen’s Compensation, § 11.11(a), states the general rule to be: Since every jurisdiction now accepts, at the minimum, the principle that a harm is compensable if its risk is increased by the employment, the clearest ground of compensability in the assault category is a showing that the probability of assault was augmented either because of the particular character of claimant’s job or because of the special liability to assault associated with the environment in which he must work. In this day and age, we need no great amount of evidence to know that employment at a liquor store (especially at night) is a particularly hazardous occupation subjecting one to the risk of serious injury or death. In 1 Larson, The Law of Workmen’s Compensation, § 11.31, it is stated: Wilful assaults upon the claimant, like injuries generally, can be divided into three categories: those that have some inherent connection with the employment, those that are inherently private, and those that are neither, and may therefore be called “neutral.” Since this assault is essentially unexplained, it would appear to fall within the “neutral” category. Larson points out in § 11.31: The third, or neutral, category comprises those assaults which are in essence equivalent to blind or irrational forces, such as attacks by lunatics, drunks, small children, and other irresponsibles; completely unexplained assaults; and assaults by mistake. A minority [my emphasis] of jurisdictions are inclined to regard the neutral category as non-compensable, for want of affirmative proof of distinctive employment risk as the cause of the harm; but a growing majority, sometimes expressly applying the positional or but-for test, make awards for such injuries when sustained in the course of employment. In Westark Specialties, Inc. and Granite State Ins. Co. v. Lindsey, 259 Ark. 351, 532 S.W. 2d 757, an employee was an innocent victim of a gunshot, the result of a quarrel between two other employees on the employer’s parking lot. We held the claim compensable, quoting Larson, as follows: Assaults arise out of the employment either if the risk of assault is increased by the nature of setting of the work [my emphasis] or if the reason for the assault was a quarrel having its origin in work. It is my view that when we resolve every doubt or inference in favor of the claimant, substantial evidence has been presented which entitles him to the award. I am authorized to state that Justice Holt joins in this dissent.